Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
SHARE EXCHANGE AGREEMENT, dated as of March12, 2009 (this “Agreement”) by and
among Artistry Publications, Inc., a Delaware corporation (“Artistry”), Your Out
Doors LLC., a Texas Limited Liability Corporation (“YOD”) and the members of YOD
set forth on Schedule I hereto (the “YOD Members”).
 
WHEREAS, the YOD Members own 100% of the issued and outstanding ordinary units
of YOD, such units being hereinafter referred to as the “YOD Units”; and
 
WHEREAS, (i) the YOD Members and YOD believe it is in their respective best
interests for the YOD Members to exchange all of the YOD Units for 8,140,028
newly-issued shares (the “Artistry Shares”) of common stock, $0.001  par value
per share, of Artistry (“Common Stock”), which, shall constitute approximately
78% of the issued and outstanding shares of Artistry Common Stock immediately
after the closing of the transactions contemplated herein, the Artistry Shares
include all shares payable pursuant to the Bridge Financing (as defined below,
the CPPM (as defined below) and all but $100,000 of converted trade debt, and
(ii) Artistry believes it is in its best interest and the best interest of its
stockholders to acquire the YOD Units in exchange for the Artistry Shares, all
upon the terms and subject to the conditions set forth in this Agreement (the
“Share Exchange”); and
 
WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and
 
WHEREAS, YOD shall complete a bridge financing in the sum of $250,000 (the
“Bridge Financing”) no later than April 5, 2009  of which $10,000 shall be paid
to Artistry as a non-refundable fee for expenses and the closing of a $1,000,000
Confidential Private Placement Memorandum (“CPPM”) with 90 days following the
execution of this Agreement (the “Financing”);
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I
 
EXCHANGE OF YOD UNITS FOR ARTISTRY SHARES
 
Section 1.1 Agreement to Exchange YOD Units for Artistry Shares.  On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the YOD Members shall assign, transfer, convey and
deliver the YOD Units to Artistry. In consideration and exchange for the YOD
Units, Artistry shall issue, transfer, convey and deliver the Artistry Shares to
the YOD Members.
 
 

--------------------------------------------------------------------------------


 
Section 1.2 Cancellation of Certain Shares of Artistry’s Common Stock.  On the
Closing Date (as defined below), Helen Schwartz the principal shareholder and
current sole officer and director will cancel a total number of 10,000,000
shares of Artistry’s Common Stock.
 
Section 1.3 Withholding.  Artistry shall be entitled to deduct and withhold from
the Artistry Shares otherwise issuable pursuant to this Agreement to the YOD
Members such amounts as it is required to deduct and withhold with respect to
the making of such payment under the Internal Revenue Code of 1986, as amended,
or any provision of state, local, provincial or foreign tax law.  To the extent
that amounts are so withheld, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the YOD Members in respect of
which such deduction and withholding was made.
 
Section 1.4 Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place at 10:00 a.m. E.D.T. on the day the conditions
to closing set forth in Articles V and VI herein have been satisfied or waived,
or at such other time and date as the parties hereto shall agree in writing (the
“Closing Date”), at the offices of Anslow & Jaclin LLP, 195 Route 9 South, Suite
204, Manalapan, New Jersey 07726.
 
Section 1.5 Directors of Artistry at Closing Date.  On the Closing Date, G Ray
Miller shall be appointed to the board of directors of Artistry (the “Artistry
Board”) and Helen Schwartz shall resign from the Artistry Board.
 
Section 1.6 Officers of Artistry at Closing Date.  On the Closing Date, Helen
Schwartz shall resign from each officer position held at Artistry and
immediately thereafter, the Artistry Board shall appoint G Ray Miller to serve
as Chief Executive Officer and President, Bob Mouch to serve as Chief Financial
Officer and Treasurer, Chief Operational Officer and Secretary.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF ARTISTRY
 
Artistry represents, warrants and agrees that all of the statements in the
following subsections of this Article II are true and complete as of the date
hereof.  The disclosure schedule attached hereto as Schedules 2.1 through 2.25
(the “Artistry Disclosure Schedules”) are divided into sections that correspond
to the sections of this Article II.  The Artistry Disclosure Schedules comprise
lists of all exceptions to the truth and accuracy in all material respects of,
and of all disclosures or descriptions required by, the representations and
warranties set forth in this Article II.
 
Section 2.1 Corporate Organization
 
a. Artistry is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, and has all requisite corporate power and
authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good
 
 

--------------------------------------------------------------------------------


 
standing will not have a Material Adverse Effect on the activities, business,
operations, properties, assets, condition or results of operation of Artistry.
“Material Adverse Effect” means, when used with respect to Artistry, any event,
occurrence, fact, condition, change or effect, which, individually or in the
aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of Artistry, or materially impair the ability of Artistry to
perform its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement, or (ii) changes in the United
States securities markets generally.
 
b. Copies of the certificate of incorporation and by-laws of Artistry with all
amendments thereto, as of the date hereof (the “Artistry Charter Documents”),
have been furnished to the YOD Members and to YOD, and such copies are accurate
and complete as of the date hereof.  The minute books of Artistry are current as
required by law, contain the minutes of all meetings of the Artistry Board and
stockholders of Artistry from its date of incorporation to the date of this
Agreement, and adequately reflect all material actions taken by the Artistry
Board and stockholders of Artistry.  Artistry is not in violation of any of the
provisions of the Artistry Charter Documents.
 
Section 2.2 Capitalization of Artistry.
 
a. The authorized capital stock of Artistry consists of 120,000,000 shares:
100,000,000 shares are authorized as Common Stock, of which 12,200,000 shares
are issued and outstanding immediately prior to the Share Exchange and
20,000,000 shares are authorized as preferred stock, of which no shares are
issued and outstanding immediately prior to the Share Exchange.
 
b. All of the issued and outstanding shares of Common Stock of Artistry
immediately prior to the Share Exchange are duly authorized, validly issued,
fully paid and non-assessable, have been issued in compliance with all
applicable U.S. federal and state securities laws and state corporate laws, and
have been issued free of preemptive rights of any security holder.  Except with
respect to securities to be issued to the YOD Members pursuant to the terms
hereof, as of the date of this Agreement there are no outstanding or authorized
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire or receive  any
shares of Artistry’s capital stock, nor are there or will there be any
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights, pre-emptive rights or rights of first refusal
with respect to Artistry or any Common Stock, or any voting trusts, proxies or
other agreements, understandings or restrictions with respect to the voting
of  Artistry’s capital stock. Except with respect to securities to be issued
pursuant to this Agreement, there are no registration or anti-dilution rights,
and there is no voting trust, proxy, rights plan, anti-takeover plan or other
agreement or understanding to which Artistry is a party or by which it is bound
with respect to any equity security of any class of Artistry. Artistry is not a
party to, and it has no knowledge of, any agreement restricting the transfer of
any shares of the capital stock of Artistry. The issuance of all of the shares
of Artistry described in this Section 2.2 have been, or will be, as applicable,
in compliance with U.S. federal and state securities laws and state corporate
laws and no stockholder of Artistry has any right to rescind or bring any other
claim against Artistry for failure to comply with the Securities Act of 1933, as
amended (the “Securities Act”), or state securities laws.
 
 

--------------------------------------------------------------------------------


 
Section 2.3 Subsidiaries and Equity Investments.  Artistry does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.
 
Section 2.4 Authorization, Validity and Enforceability of Agreements.  Artistry
has all corporate power and authority to execute and deliver this Agreement and
all agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) to perform its obligations hereunder and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and each of the Transaction Documents by Artistry and
the consummation by Artistry of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action of
Artistry, and no other corporate proceedings on the part of Artistry are
necessary to authorize this Agreement or the Transaction Documents or to
consummate the transactions contemplated hereby and thereby. This Agreement
constitutes the valid and legally binding obligation of Artistry and is
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditor’s rights generally. Artistry
does not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) resulting from the issuance of the Artistry
Shares.
 
Section 2.5 No Conflict or Violation.  Neither the execution and delivery of
this Agreement or the Transaction Documents by Artistry, nor the consummation by
Artistry of the transactions contemplated hereby will: (i) contravene, conflict
with, or violate any provision of the Artistry Charter Documents; (ii) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or other restriction of any government, governmental
agency, court, administrative panel or other tribunal to which Artistry is
subject, (iii) conflict with, result in a breach of, constitute a default (or an
event or condition which, with notice or lapse of time or both, would constitute
a default) under, result in the acceleration of, create in any party the right
to accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Artistry is a party or by which it is bound, or to which any of its assets or
properties are subject; or (iv) result in or require the creation or imposition
of any encumbrance of any nature upon or with respect to any of Artistry’s
assets, including without limitation the Artistry Shares.
 
Section 2.6 Agreements.  Artistry is not a party to or bound by any contracts,
including, but not limited to, any:
 
a. employment, advisory or consulting contract;
 
 

--------------------------------------------------------------------------------


 
b. plan providing for employee benefits of any nature, including any severance
payments;
 
c. lease with respect to any property or equipment;
 
d. contract, agreement, understanding or commitment for any future expenditure
in excess of $5,000 in the aggregate;
 
e. contract or commitment pursuant to which it has assumed, guaranteed,
endorsed, or otherwise become liable for any obligation of any other person,
entity or organization; or
 
f. agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement, except
with respect to the Artistry Shares.
 
Section 2.7 Litigation.  There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of Artistry, currently threatened
against Artistry or any of its affiliates, that may affect the validity of this
Agreement or the Transaction Documents or the right of Artistry to enter into
this Agreement and the Transaction Documents or to consummate the transactions
contemplated hereby or thereby.  There is no Action pending or, to the knowledge
of Artistry, currently threatened against Artistry or any of its affiliates,
before any court or by or before any governmental body or any arbitration board
or tribunal, nor is there any judgment, decree, injunction or order of any
court, governmental department, commission, agency, instrumentality or
arbitrator against Artistry or any of its affiliates.  Neither Artistry nor any
of its affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no Action by Artistry or any of its affiliates
relating to Artistry currently pending or which Artistry or any of its
affiliates intends to initiate.
 
Section 2.8 Compliance with Laws.  Artistry has been and is in compliance with,
and has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.
 
Section 2.9 Financial Statements; SEC Filings.
 
a. Artistry’s financial statements (the “Financial Statements”) contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of Artistry as of the
dates, and for the periods, indicated therein, subject to normal year-end audit
adjustments.  Except as set forth in the Financial Statements, Artistry has no
material liabilities (contingent or otherwise). Artistry is not a guarantor or
indemnitor of any indebtedness of any other person, entity or
organization.  Artistry maintains a standard system of accounting established
and administered in accordance with U.S. GAAP.
 

--------------------------------------------------------------------------------


 
 
b. Artistry has timely made all filings with the SEC that it has been required
to make under the Securities Act and the Exchange Act (the “Public
Reports”).  Each of the Public Reports has complied in all material respects
with the applicable provisions of the Securities Act, the Exchange Act, and the
Sarbanes/Oxley Act of 2002 (the “Sarbanes/Oxley Act”) and/or regulations
promulgated thereunder.  None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not
misleading.  There is no event, fact or circumstance that would cause any
certification signed by any officer of Artistry in connection with any Public
Report pursuant to the Sarbanes/Oxley Act to be untrue, inaccurate or incorrect
in any respect.  There is no revocation order, suspension order, injunction or
other proceeding or law affecting the trading of Artistry’s Common Stock.
 
Section 2.10 Books, Financial Records and Internal Controls.  All the accounts,
books, registers, ledgers, Artistry Board minutes and financial and other
records of whatsoever kind of Artistry have been fully, properly and accurately
kept and completed; there are no material inaccuracies or discrepancies of any
kind contained or reflected therein; and they give and reflect a true and fair
view of the financial, contractual and legal position of Artistry. Artistry
maintains a system of internal accounting controls sufficient, in the judgment
of Artistry, to provide reasonable assurance that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.
 
Section 2.11 Employee Benefit Plans.  Artistry does not have any “Employee
Benefit Plan” as defined in the U.S. Employee Retirement Income Security Act of
1974 or similar plans under any applicable laws.
 
Section 2.12 Tax Returns, Payments and Elections.  Artistry has filed all Tax
(as defined below) returns, statements, reports, declarations and other forms
and documents (including, without limitation, estimated tax returns and reports
and material information returns and reports) (“Tax Returns”) required pursuant
to applicable law to be filed with any Tax Authority (as defined below).  All
such Tax Returns are accurate, complete and correct in all material respects,
and Artistry has timely paid all Taxes due and adequate provisions have been and
are reflected in Artistry’s Financial Statements for all current taxes and other
charges to which Artistry is subject and which are not currently due and
payable. None of Artistry’s federal income tax returns have been audited by the
Internal Revenue Service. Artistry has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against Artistry for any
period, nor of any basis for any such assessment, adjustment or contingency.
Artistry has withheld or collected from each payment made to each of its
employees, if applicable, the amount of all Taxes (including, but not limited
to, United States income taxes and other foreign taxes) required to be withheld
or collected therefrom, and has paid the same to the proper Tax Authority.  
 
 

--------------------------------------------------------------------------------


 
For purposes of this Agreement, the following terms have the following
meanings:  “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means
any and all taxes including, without limitation, (x) any net income, alternative
or add-on minimum tax, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, value added, net worth, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
United States, local or foreign governmental authority or regulatory body
responsible for the imposition of any such tax (domestic or foreign) (a “Tax
Authority”), (y) any liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof, and (z) any liability for the payment of any
amounts of the type described in (x) or (y) as a result of any express or
implied obligation to indemnify any other person.
 
Section 2.13 No Debt Obligations.  Upon the Closing Date, Artistry will have no
debt, obligations or liabilities of any kind whatsoever other than with respect
to the transactions contemplated hereby.  Artistry is not a guarantor of any
indebtedness of any other person, entity or corporation.
 
Section 2.14 No Broker Fees.  No brokers, finders or financial advisory fees or
commissions will be payable by or to Artistry or any of their affiliates with
respect to the transactions contemplated by this Agreement.
 
Section 2.15 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by Artistry to
arise, between Artistry and any accountants and/or lawyers formerly or presently
engaged by Artistry.  Artistry is current with respect to fees owed to its
accountants and lawyers.
 
Section 2.16 Disclosure.  This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of Artistry in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.
 
Section 2.17 Absence of Undisclosed Liabilities. Since the date of the filing of
its quarterly report on Form 10-Q for the quarter ended November 30, 2008,
except as specifically disclosed in the Public Reports or in connection with
this Share Exchange: (A) there has been no event, occurrence or development that
has resulted in or could result in a Material Adverse Effect; (B) Artistry has
not incurred any liabilities, obligations, claims or losses, contingent or
otherwise, including debt obligations, other than professional fees;
(C)  Artistry has not declared or made any dividend or distribution of cash or
property to its shareholders, purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, or issued any equity
securities other than with respect to transactions contemplated hereby; (D)
Artistry has not made any loan, advance or capital contribution to or investment
in any person or entity; (E) Artistry has not discharged or satisfied any lien
or encumbrance or paid any obligation or liability (absolute or contingent),
other than current liabilities paid in the ordinary course of business; (F)
Artistry has not suffered any substantial losses or waived any rights of
material value, whether or not in the ordinary course of business, or suffered
the loss of any material amount of prospective business; and (G) except for the
Share Exchange, Artistry has not entered into any other transaction other than
in the ordinary course of business, or entered into any other material
transaction, whether or not in the ordinary course of business.
 
 

--------------------------------------------------------------------------------


 
Section 2.18 No Repayment Requirements.  There are no outstanding contractual
obligations (contingent or otherwise) of Artistry to retire, repurchase, redeem
or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, Artistry or to provide funds to or make any investment
(in the form of a loan, capital contribution or otherwise) in any other person.
 
Section 2.19 Duly Authorized.  The issuance of the Artistry Shares has been duly
authorized and, upon delivery to the YOD Members of certificates therefor in
accordance with the terms of this Agreement, the Artistry Shares will be validly
issued in compliance with all applicable U.S. federal and state securities and
corporate laws, fully paid, and nonassessable, will have the rights, preferences
and privileges specified, will be free of preemptive rights, and will be free
and clear of all liens and restrictions, other than liens created by the YOD
Members and restrictions on transfer imposed by this Agreement and any
applicable securities laws and the regulations and rules promulgated thereunder.
 
Section 2.20 No Integrated Offering.  Artistry does not have any registration
statement pending before the Commission or currently under the Commission’s
review.
 
Section 2.21 Employees.
 
a. Other than Helen Schwartz, Artistry has no employees.
 
b. Other than Helen Schwartz, Artistry does not have any officers or directors.
No director or officer of Artistry is a party to, or is otherwise bound by, any
contract (including any confidentiality, non-competition or proprietary rights
agreement) with any other person that in any way adversely affects or will
materially affect (a) the performance of his duties as a director or officer of
Artistry or (b) the ability of Artistry to conduct its business.
 
Section 2.22 Interested Party Transactions.  No officer, director or principal
stockholder of Artistry or any affiliate or “associate” (as such term is defined
in Rule 405 as promulgated by the SEC under the Securities Act) of any such
person, has or has had, either directly or indirectly, (1) an interest in any
person which (a) furnishes or sells services or products which are furnished or
sold or are proposed to be furnished or sold by Artistry, or (b) purchases from
or sells or furnishes to, or proposes to purchase from, sell to or furnish
Artistry any goods or services; or (2) a beneficial interest in any contract or
agreement to which Artistry is a party or by which it may be bound or affected.
 
Section 2.23 Intellectual Property.  Artistry does not own, use or license any
Intellectual Property in its activities as presently conducted.
 
 

--------------------------------------------------------------------------------


 
Section 2.24 No Undisclosed Events or Circumstances.  No event or circumstance
has occurred or exists with respect to Artistry or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by Artistry but which has not been so publicly announced or disclosed. Artistry
has not provided to YOD, or the YOD Members, any material non-public information
or other information which, according to applicable law, rule or regulation, was
required to have been disclosed publicly by Artistry but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement.
 
Section 2.25 Disclosure.  This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereof by
or on behalf of Artistry in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF YOD
 
YOD represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to YOD, are true and complete as of
the date hereof.  The disclosure schedules attached hereto as Schedules 3.1
through 3.23 (the “YOD Disclosure Schedules”) are divided into sections that
correspond to the sections of this Article III.  The YOD Disclosure Schedules
comprise lists of all exceptions to the truth and accuracy in all material
respects of, and of all disclosures or descriptions required by, the
representations and warranties set forth in this Article III.
 
Section 3.1 Corporate Organization of the YOD.
 
a. Corporate Organization of YOD.  YOD is a limited liability corporation
organized under the laws of the state of Texas and is validly existing and in
good standing under the laws of the Texas; and has the requisite corporate power
and authority to own, lease and operate its assets and properties and to carry
on its business as it is now being or currently planned to be conducted.
 
Section 3.2 Capitalization of the YOD.
 
a. Capitalization of YOD.  YOD has authorized capital consisting of 75,000,000
Units, of which 9,368,050 Units, constituting all of the YOD Units, are issued
and outstanding.  All of the YOD Units are owned of record by the YOD
Members.  The YOD Units are the sole outstanding Units of capital stock of YOD
and there are no other outstanding Units of capital stock or voting securities
and no outstanding commitments to issue any Units of capital stock or voting
securities.  The YOD Units have been duly authorized, validly issued, fully paid
and non-assessable, are free of any liens or encumbrances, and are not subject
to preemptive rights or rights of first refusal created by statute,
organizational documents or any agreement to which YOD is a party or by which it
is bound.  There are no outstanding or authorized options, warrants, purchase
agreements, participation agreements, subscription rights, conversion rights,
exchange rights or other securities or contracts that could require YOD to
issue, sell or otherwise cause to become outstanding any of its respective
authorized but unissued Units of capital stock, or to create, authorize, issue,
sell or otherwise cause to become outstanding any new class of capital
stock.  There are no outstanding stockholders’ agreements, voting trusts or
arrangements, rights of first refusal or other contracts pertaining to the
capital stock of YOD.  None of the outstanding Units of capital stock of YOD
have been issued in violation of any rights of any Person or in violation of any
Law.
 
 

--------------------------------------------------------------------------------


 
Section 3.3 Subsidiaries and Equity Investments.
 
a. YOD does not directly or indirectly own any capital stock or other securities
of, or any beneficial ownership interest in, or any equity or similar interest,
or any investment in any corporation, Limited Liability Company, partnership,
limited partnership, joint venture or other company, person or other entity.
 
Section 3.4 Authorization, Validity and Enforceability of Agreements.  YOD has
all corporate power and authority to execute and deliver this Agreement and the
Transaction Documents, to perform its obligations hereunder and to consummate
the transactions contemplated hereby and thereby.  This Agreement and the
Transaction Documents constitutes the valid and legally binding obligation of
YOD and is enforceable in accordance with its terms, except as such enforcement
may be limited by general equitable principles, or by bankruptcy, insolvency and
other similar laws affecting the enforcement of creditor’s rights
generally.  YOD does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other person in order for YOD to consummate the transactions
contemplated by this Agreement and the Transaction Documents, other than filings
that may be required under United States law, state securities laws, the
Securities Act and/or the Exchange Act resulting from the transfer and exchange
of the YOD Units.  The execution and delivery of this Agreement and the
Transaction Documents by YOD and the consummation by YOD of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action of YOD, and no other corporate proceedings on the part of YOD
are necessary to authorize this Agreement and the Transaction Documents or to
consummate the transactions contemplated hereby or thereby.
 
Section 3.5 No Conflict or Violation.  Neither the execution and delivery of
this Agreement or the Transaction Documents by YOD, nor the consummation by YOD
of the transactions contemplated hereby or thereby will: (i) violate any
provision of YOD  Charter Documents, (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which YOD is subject,  (iii) conflict with, result in a
breach of or (with or without notice or lapse of time or both), constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
YOD is a party or by which any of them is bound, or to which any of their assets
is subject; or (iv) result in or require the creation or imposition of any
encumbrance of any nature upon or with respect to any of YOD’s assets.
 

--------------------------------------------------------------------------------


 
Section 3.6 Compliance with Laws and Other Instruments. Except as would not have
a Material Adverse Effect on the YOD, the business and operations of YOD have
been and are being conducted in accordance with all applicable foreign, federal,
state and local laws, rules and regulations and all applicable orders,
injunctions, decrees, writs, judgments, determinations and awards of all courts
and governmental agencies and instrumentalities.  Except as would not have a
Material Adverse Effect on YOD, YOD is not, and is not alleged to be, in
violation of, or (with or without notice or lapse of time or both) in default
under, or in breach of, any term or provision of the YOD Charter Documents or of
any indenture, loan or credit agreement, note, deed of trust, mortgage, security
agreement or other material agreement, lease, license or other instrument,
commitment, obligation or arrangement to which YOD is a party or by which any of
the YOD’ properties, assets or rights are bound or affected. No other party to
any material contract, agreement, lease, license, commitment, instrument or
other obligation to which YOD is a party are (with or without notice or lapse of
time or both) in default thereunder or in breach of any term thereof.  YOD is
not subject to any obligation or restriction of any kind or character, nor are
there, to the knowledge of YOD, any event or circumstance relating to YOD that
materially and adversely affects in any way its business, properties, assets or
prospects or that would prevent or make burdensome its performance of or
compliance with all or any part of this Agreement or the Transaction Documents,
or the consummation of the transactions contemplated hereby or
thereby.  “Material Adverse Effect” means, when used with respect to YOD, any
event, occurrence, change, effect or circumstance which, individually or in the
aggregate, (a) has a material adverse effect on the business, assets, financial
condition, results of operations of YOD, in each case taken as a whole or
(b) materially impair the ability of YOD to perform its obligations under this
Agreement, excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, (ii) changes in the United States securities markets generally, or
(iii) changes in general economic, currency exchange rate, political or
regulatory conditions in industries in which YOD operates.
 
Section 3.7 Brokers’ Fees. Neither YOD nor any of its agents or employees has
employed or engaged any broker or finder or incurred any liability for any
brokerage fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement.
 
Section 3.8 Title to and Condition of Properties.  YOD owns or holds under valid
leases or other rights to use all real property, plants, machinery and equipment
necessary for the conduct of the business of YOD as presently conducted, except
where the failure to own or hold such property, plants, machinery and equipment
would not have a Material Adverse Effect. The material buildings, plants,
machinery and equipment necessary for the conduct of the business of YOD as
presently conducted are structurally sound, are in good operating condition and
repair and are adequate for the uses to which they are being put, in each case,
taken as a whole, and none of such buildings, plants, machinery or equipment are
in need of maintenance or repairs, except for ordinary, routine maintenance and
repairs that are not material in nature or cost.
 
Section 3.9 Absence of Undisclosed Liabilities.  YOD has no debt, obligation or
liability (whether accrued, absolute, contingent, liquidated or otherwise,
whether due or to become due) arising out of any transaction entered into at or
prior to the Closing Date or any act or omission at or prior to the Closing
Date, except to the extent set forth on or reserved against on the Company
Audited Financial Statements (as hereinafter defined). YOD has not incurred any
liabilities or obligations under agreements entered into, except in the usual
and ordinary course of business, since September 30, 2008.
 
 

--------------------------------------------------------------------------------


 
Section 3.10 Changes.  YOD has not, since September 30, 2008:
 
a. Ordinary Course of Business.  Entered into any transaction with third parties
other than in the usual and ordinary course of business, except for this
Agreement and the other documents to be entered into in connection with the
transactions contemplated by this Agreement;
 
b. Adverse Changes.  Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations or results of operations other than changes, events or conditions in
the usual and ordinary course of their business, none of which would have a
Material Adverse Effect;
 
c. Loans.  Made any loans or advances or extended credit to any Person (for
purposes of this Agreement, “Person” means all natural persons, corporations,
business trusts, associations, companies, partnerships, limited liability
companies, joint ventures and other entities, governments, agencies and
political subdivisions) other than travel advances and reimbursement of expenses
made to employees, officers and directors in the ordinary course of business;
 
d. Liens.  Created or permitted to exist any material Lien on any property or
asset of YOD, other than (a) Liens for taxes not yet payable or in respect of
which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers, warehousemen, mechanics,
laborers and material men and similar Liens, if the obligations secured by such
Liens are not then delinquent or are being contested in good faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made adequate reserves; (c) statutory Liens incidental to the conduct
of the business of the relevant party which were not incurred in connection with
the borrowing of money or the obtaining of advances or credits and that do not
in the aggregate materially detract from the value of its property or materially
impair the use thereof in the operation of its business; and (d) Liens that
would not have a Material Adverse Effect (“Permitted Liens”);
 
e. Capital Stock.  Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any Units of their capital stock or any other of their securities or
any equity security of any class of any of YOD, or altered the term of any of
their outstanding securities or made any change in their outstanding Units of
capital stock or their capitalization, whether by reason of reclassification,
recapitalization, stock split, combination, exchange or readjustment of Units,
stock dividend or otherwise;
 
f. Dividends.  Declared, set aside, made or paid any dividend or other
distribution to any of their stockholders;
 
 

--------------------------------------------------------------------------------


 
 
g. Material YOD Contracts.  Terminated or modified any and all agreements,
contracts, arrangements, leases, commitments or otherwise, of YOD, of the type
and nature that is required to be filed with the SEC (each a “Material YOD
Contract”), except for termination upon expiration in accordance with the terms
hereof;
 
h. Claims.  Released, waived or cancelled any claims or rights relating to or
affecting any of YOD in excess of US$15,000 in the aggregate or instituted or
settled any Action involving in excess of US$15,000 in the aggregate;
 
i. Discharged Liabilities.  Paid, discharged or satisfied any claim, obligation
or liability in excess of US$15,000 in the aggregate, except for liabilities
incurred prior to the date of this Agreement in the ordinary course of business;
 
j. Indebtedness.  Created, incurred, assumed or otherwise become liable for any
indebtedness in excess of US$5,000 in the aggregate, other than professional
fees;
 
k. Guarantees.  Guaranteed or endorsed any obligation or net worth of any
Person;
 
l. Acquisitions.  Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person;
 
m. Accounting.  Changed their method of accounting or the accounting principles
or practices utilized in the preparation of their Financial Statements;
 
n. Agreements.  Entered into any agreement, or otherwise obligated themselves,
to do any of the foregoing.
 
Section 3.11 Material YOD Contracts.  YOD has made available to Artistry, prior
to the date of this Agreement, true, correct and complete copies of each
Material YOD Contract.
 
a. No Defaults.  Each Material YOD Contract is a valid and binding agreement of
YOD and is in full force and effect.  Except as would not have a Material
Adverse Effect, YOD is not in breach or default of any Material YOD Contract to
which it is a party and no other party to any Material YOD Contract is in breach
or default thereof.  Except as would not have a Material Adverse Effect, no
event has occurred or circumstance exists that (with or without notice or lapse
of time) would (a) contravene, conflict with or result in a violation or breach
of, or become a default or event of default under, any provision of any Material
YOD Contract or (b) permit YOD or any other Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify any Material YOD
Contract.  YOD has not received notice of the pending or threatened
cancellation, revocation or termination of any Material YOD Contract to which
they are a party.  There are no renegotiations of, or attempts to renegotiate,
or outstanding rights to renegotiate any material terms of any Material YOD
Contract.
 
Section 3.12 Material Assets.  The Financial Statements of YOD reflect the
material properties and assets (real and personal) owned or leased by YOD.
 

--------------------------------------------------------------------------------


 
 
Section 3.13 Litigation; Orders.  There are no Actions (whether U.S. or non-U.S.
federal, state, local or foreign) pending or, to the knowledge of YOD,
threatened against or affecting YOD or any of YOD properties, assets, business
or employees. To the knowledge of YOD, there are no facts that might result in
or form the basis for any such Action.  YOD is not subject to any Orders.
 
Section 3.14 Licenses.  Except as would not have a Material Adverse Effect, YOD
possesses from the appropriate federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.
(“Governmental Authority”), all licenses, permits, authorizations, approvals,
franchises and rights that are necessary for YOD to engage in its business as
currently conducted and to permit YOD to own and use its properties and assets
in the manner in which it currently owns and uses such properties and assets
(collectively, “YOD Permits”).  YOD has not received notice from any
Governmental Authority or other Person that they are lacking any license,
permit, authorization, approval, franchise or right necessary for YOD to engage
in its business as currently conducted and to permit YOD to own and use its
properties and assets in the manner in which it currently owns and uses such
properties and assets.  Except as would not have a Material Adverse Effect, the
YOD Permits are valid and in full force and effect.  Except as would not have a
Material Adverse Effect, no event has occurred or circumstance exists that may
(with or without notice or lapse of time):  (a) constitute or result, directly
or indirectly, in a violation of or a failure to comply with any YOD Permit; or
(b) result, directly or indirectly, in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any YOD Permit.  YOD has
not received notice from any Governmental Authority or any other Person
regarding:  (a) any actual, alleged, possible or potential contravention of any
YOD Permit; or (b) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to, any
YOD Permit.  All applications required to have been filed for the renewal of the
YOD Permits have been duly filed on a timely basis with the appropriate Persons,
and all other filings required to have been made with respect to the YOD Permits
have been duly made on a timely basis with the appropriate Persons.  All YOD
Permits are renewable by their terms or in the ordinary course of business
without the need to comply with any special qualification procedures or to pay
any amounts other than routine fees or similar charges, all of which have, to
the extent due, been duly paid.
 
Section 3.15 Interested Party Transactions.  No officer, director or stockholder
of YOD or any affiliate or “associate” (as such term is defined in Rule 405
promulgated by the SEC under the Securities Act) of any such Person, have or
have had, either directly or indirectly, (1) an interest in any Person which (a)
furnishes or sells services or products which are furnished or sold or are
proposed to be furnished or sold by YOD, or (b) purchases from or sells or
furnishes to, or proposes to purchase from, sell to or furnish to YOD any goods
or services; or (2) a beneficial interest in any contract or agreement to which
YOD is a party or by which they may be bound or affected.
 
Section 3.16 Governmental Inquiries.  YOD has provided to Artistry a copy of
each material written inspection report, questionnaire, inquiry, demand or
request for information received by YOD from any Governmental Authority, and YOD
response thereto, and each material written statement, report or other document
filed YOD with any Governmental Authority.
 
 

--------------------------------------------------------------------------------


 
Section 3.17 Intellectual Property.  YOD does not own, use or license any
Intellectual Property in their business as presently conducted.  For purposes of
this Agreement, “Intellectual Property” means all industrial and intellectual
property, including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights, trademarks, trademark applications, common law
trademarks, Internet domain names, trade names, service marks, service mark
applications, common law service marks, and the goodwill associated therewith,
copyrights, in both published and unpublished works, whether registered or
unregistered, copyright applications, franchises, licenses, know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information, processes and formulae, all computer software programs or
applications, layouts, inventions, development tools and all documentation and
media constituting, describing or relating to the above, including manuals,
memoranda, and records, whether such intellectual property has been created,
applied for or obtained anywhere throughout the world. No Intellectual Property
of YOD has been or is now involved in any dispute, opposition, invalidation or
cancellation proceeding, and no such action has been threatened.  No
Intellectual Property, wherever situated or registered, of YOD, to the knowledge
of YOD is infringed, or has been challenged or, to the knowledge of YOD,
threatened in any way, and no Intellectual Property of YOD to the knowledge of
YOD interferes with the Intellectual Property of any other Person, and no
Intellectual Property of YOD is alleged to infringe or interfere with the
Intellectual Property of any other Person. Except as would not have a Material
Adverse Effect, YOD has not taken any action that would result in the voiding or
invalidation of any of its Intellectual Property.
 
Section 3.18 Stock Option Plans; Employee Benefits.
 
a. YOD does not have stock option plans providing for the grant by YOD of stock
options to directors, officers or employees.
 
b. YOD does not have employee benefit plans or arrangements covering their
present and former employees or providing benefits to such persons in respect of
services provided to YOD.
 
c. Neither the consummation of the transactions contemplated hereby alone, nor
in combination with another event, with respect to each director, officer,
employee and consultant of YOD, will result in (a) any payment (including,
without limitation, severance, unemployment compensation or bonus payments)
becoming due from YOD, (b) any increase in the amount of compensation or
benefits payable to any such individual or (c) any acceleration of the vesting
or timing of payment of compensation payable to any such individual.  No
agreement, arrangement or other contract of YOD provides benefits or payments
contingent upon, triggered by, or increased as a result of a change in the
ownership or effective control of YOD.
 
Section 3.19 Environmental and Safety Matters.  Except as would not have a
Material Adverse Effect:
 
 

--------------------------------------------------------------------------------


 
a. YOD has at all times been and is in compliance with all Environmental Laws
(as defined below) applicable to YOD.
 
b. There are no Actions pending or threatened against YOD alleging the violation
of any Environmental Law (as defined below) or Environmental Permit applicable
to YOD or alleging that YOD is a potentially responsible party for any
environmental site contamination.
 
c. Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement shall impose any obligations to notify or obtain the consent
of any Governmental Authority or third Persons under any Law or other
requirement relating to the environment, natural resources, or public or
employee health and safety (“Environmental Laws”) applicable to YOD.
 
Section 3.20 Board Recommendation.  The Board of Directors of YOD, at a meeting
duly called and held has determined that this Agreement and the transactions
contemplated by this Agreement are advisable and in the best interests the YOD
Members.
 
Section 3.21 Financial Statements.  Attached as Schedule 3.21 are YOD’s audited
consolidated financial statements for the periods ended December 31, 2007 and
2008, including, in each case, the notes thereto (the “Company Audited Financial
Statements”) and the unaudited consolidated financial statements for the nine
months ended September 30, 2008 (the “Company Unaudited Financial Statements”).
The Company Audited Financial Statements and the Company Unaudited Financial
Statements (a) are in accordance with the books and records of YOD; (b) present
fairly the financial condition and the results of operations, changes in
stockholder’s equity and cash flow of YOD for the periods therein specified; and
(c) have been prepared in accordance with GAAP applied on a consistent basis
during the periods concerned.
 
Section 3.22 Tax Returns, Payments and Elections.  YOD has filed all Tax
Returns, required pursuant to applicable law to be filed with any Tax Authority.
All such Tax Returns are accurate, complete and correct in all material
respects, and YOD has timely paid all Taxes due.  YOD has withheld or collected
from each payment made to each of its employees, if applicable, the amount of
all Taxes (including foreign taxes) required to be withheld or collected
therefrom, and has paid the same to the proper Tax Authority.
 
Section 3.23 Disclosure.  This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereof by
or on behalf of YOD or the YOD Members in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained herein and/or therein not misleading.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF YOD MEMBERS
 
The YOD Members hereby represents and warrants to Artistry:
 
 

--------------------------------------------------------------------------------


 
Section 4.1 Authority.  The YOD Members have the right, power, authority and
capacity to execute and deliver this Agreement and each of the Transaction
Documents to which the YOD Members are a party, to consummate the transactions
contemplated by this Agreement and each of the Transaction Documents to which
the YOD Members are a party, and to perform the YOD Members obligations under
this Agreement and each of the Transaction Documents to which the YOD Members
are a party.  This Agreement has been, and each of the Transaction Documents to
which the YOD Members are a party will be, duly and validly authorized and
approved, executed and delivered by the YOD Members.  Assuming this Agreement
and the Transaction Documents have been duly and validly authorized, executed
and delivered by the parties thereto other than the YOD Members, this Agreement
is, and each of the Transaction Documents to which the YOD Members are a party
have been, duly authorized, executed and delivered by the YOD Members and
constitutes the legal, valid and binding obligation of the YOD Members,
enforceable against the YOD Members in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.
 
Section 4.2 No Conflict.  Neither the execution or delivery by the YOD Members
of this Agreement or any Transaction Document to which the YOD Members is a
party, nor the consummation or performance by the YOD Members of the
transactions contemplated hereby or thereby will, directly or indirectly,
(a) contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the YOD Members (if the YOD Member is not a natural
person); (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which the YOD Members is a party or by which the properties or
assets of the YOD Members are bound; or (c) contravene, conflict with, or result
in a violation of, any Law or Order to which the YOD Members, or any of the
properties or assets of the YOD Members, may be subject.
 
Section 4.3 Litigation.  There is no pending Action against the YOD Members that
involves the YOD Units or that challenges, or may have the effect of preventing,
delaying or making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement or the business of YOD and, to the
knowledge of the YOD Members, no such Action has been threatened, and no event
or circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Action.
 
Section 4.4 Acknowledgment.  The YOD Members understand and agree that the
Artistry Shares to be issued pursuant to this Agreement have not been registered
under the Securities Act or the securities laws of any state of the U.S. and
that the issuance of the Artistry Shares is being effected in reliance upon an
exemption from registration afforded either under Section 4(2) of the Securities
Act for transactions by an issuer not involving a public offering or Regulation
D promulgated thereunder or Regulation S for offers and sales of securities
outside the U.S.
 
i Status.  By its execution of this Agreement, the YOD Members represent and
warrant to Artistry as indicated on Exhibit A, that it is an accredited
investor, as defined in Regulation D promulgated under the Securities Act. The
YOD Members understands that the Artistry Shares are being offered and sold to
the YOD Members in reliance upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the YOD Members
set forth in this Agreement, in order that Artistry may determine the
applicability and availability of the exemptions from registration of the
Artistry Shares on which Artistry is relying.
 
 

--------------------------------------------------------------------------------


 
ii Additional Representations and Warranties. The YOD Members further makes the
representations and warranties to Artistry set forth on Exhibit B.
 
Section 4.5 Stock Legends.  The YOD Members hereby agrees with Artistry as
follows:
 
a. Securities Act Legend Accredited Investors.  The certificates evidencing the
Artistry Shares issued to the YOD Members will bear the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.
 
b. Other Legends.  The certificates representing such Artistry Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.
 
c. Opinion.  The YOD Members shall not transfer any or all of the Artistry
Shares pursuant to Rule 144, under the Securities Act, Regulation S or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of the Artistry Shares, without first
providing Artistry with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to Artistry) to the effect that such transfer will be
made in compliance with Rule 144, under the Securities Act, Regulation S or will
be exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.
 

--------------------------------------------------------------------------------


 
 
Section 4.6 Ownership of Units.  The YOD Members is both the record and
beneficial owner of the YOD Units.  The YOD Members are not the record or
beneficial owner of any other Units of YOD.  The YOD Members have and shall
transfer at the Closing, good and marketable title to the YOD Units, free and
clear of all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever.
 
Section 4.7 Pre-emptive Rights.  At Closing, no YOD Member has any pre-emptive
rights or any other rights to acquire any Units of YOD that have not been waived
or exercised.
 
ARTICLE V
 
CONDITIONS TO OBLIGATIONS OF YOD
AND THE YOD MEMBERS
 
The obligations of YOD and the YOD Members to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by YOD and the YOD Members at their sole discretion:
 
Section 5.1 Representations and Warranties of Artistry.  All representations and
warranties made by Artistry in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.
 
Section 5.2 Agreements and Covenants. Artistry shall have performed and complied
in all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by on or prior to the Closing Date.
 
Section 5.3 Consents and Approvals.  All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.
 
Section 5.4 No Violation of Orders.  No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Artistry shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
 

--------------------------------------------------------------------------------


 
Section 5.5 Other Closing Documents.  YOD shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of Artistry, Artistry’s performance of its obligations hereunder, and/or in
furtherance of the transactions contemplated by this Agreement as the YOD
Members and/or their respective counsel may reasonably request.
 
Section 5.6 Documents.  Artistry must have caused the following documents to be
delivered to YOD and the YOD Members:
 
a. share certificates evidencing the Artistry Shares registered in the name of
the YOD Member;
 
b. a Secretary’s Certificate, dated the Closing Date, certifying attached copies
of (A) the Artistry Charter Documents, (B) the resolutions of the Artistry Board
approving this Agreement, the Transaction Documents and the transactions
contemplated hereby and thereby; and (C) the incumbency of each authorized
officer of Artistry signing this Agreement and the Transaction Documents to
which Artistry is a party;
 
c. a Certificate of Good Standing of Artistry;
 
d. this Agreement and each of the Transaction Documents to which Artistry is a
party, duly executed;
 
e. the resignation of each of Helen Schwartz as an officer of Artistry as of the
Closing Date;
 
f. the resignation of Helen Schwartz as director of Artistry, such resignations
to be effective on the Closing Date;
 
g. legal opinion Anslow & Jaclin  LLP, in substantially the form of Exhibit C;
and
 
h. an Officer’s Certificate, dated the Closing Date, certifying as to Sections
5.1, 5.2, 5.3 and 5.4.
 
i. such other documents as YOD may reasonably request for the purpose of
(i) evidencing the accuracy of any representation or warranty of Artistry,
(ii) evidencing the performance by Artistry of, or the compliance by Artistry
with, any covenant or obligation required to be performed or complied with by
Artistry, (iii) evidencing the satisfaction of any condition referred to in this
Article V, or (iv) otherwise facilitating the consummation of any of the
transactions contemplated by this Agreement and the Transaction Documents.
 

--------------------------------------------------------------------------------


 
 
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF ARTISTRY
 
The obligations of Artistry to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by Artistry in its
sole discretion:
 
Section 6.1 Representations and Warranties of YOD and the YOD Members.  All
representations and warranties made by YOD and the YOD Members on behalf of
themselves individually in this Agreement shall be true and correct on and as of
the Closing Date except insofar as the representation and warranties relate
expressly and solely to a particular date or period, in which case, subject to
the limitations applicable to the particular date or period, they will be true
and correct in all material respects on and as of the Closing Date with respect
to such date or period.
 
Section 6.2 Agreements and Covenants.  YOD and the YOD Members shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.
 
Section 6.3 Consents and Approvals.  All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall have been duly
obtained and shall be in full force and effect on the Closing Date.
 
Section 6.4 No Violation of Orders.  No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
YOD and the YOD Members, taken as a whole, shall be in effect; and no action or
proceeding before any court or government or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
Section 6.5 Other Closing Documents.  Artistry shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of the YOD and the YOD Members, the performance of YOD and the
YOD Members respective obligations hereunder and/or in furtherance of the
transactions contemplated by this Agreement as Artistry or its counsel may
reasonably request.
 
 

--------------------------------------------------------------------------------


 
Section 6.6 Documents.  YOD and the YOD Members must deliver to Artistry at the
Closing:
 
a. share certificates evidencing the number of YOD Units, along with executed
share transfer forms transferring such YOD Units to Artistry;
 
b. this Agreement and each of the Transaction Documents to which YOD and the YOD
Members are a party, duly executed;
 
c. such other documents as Artistry may reasonably request for the purpose of
(A) evidencing the accuracy of any of the representations and warranties of YOD
and the YOD Members , (B) evidencing the performance of, or compliance by YOD
and the YOD Members with, any covenant or obligation required to be performed or
complied with by YOD and the YOD Members, as the case may be, (C) evidencing the
satisfaction of any condition referred to in this Article VI, or (D) otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement and the other Transaction Documents.
 
Section 6.7 No Claim Regarding Stock Ownership or Consideration.  There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the YOD Units, or any other stock, voting, equity, or ownership
interest in, YOD, or (b) is entitled to all or any portion of the Artistry
Shares.
 
Section 6.8 Financing.                                 The completion of the
Financing as described herein.
 
Section 6.9 Financials.                                 The delivery of the YOD
audited financial statements for the years ended December 31, 2008 and 2007.
 
Section 6.10 Fee.                          The payment of $10,000 non-refundable
fee to Artistry for expenses upon completion of the Bridge Financing.
 
Section 6.11 Debt.                YOD shall have converted all YOD Member debt
and deferred compensation into YOD Units.
 
ARTICLE VII
 
POST-CLOSING AGREEMENTS
 
Section 7.1 SEC Documents.  From and after the Closing Date, in the event the
SEC notifies Artistry of its intent to review any Public Report filed prior to
the Closing Date or Artistry receives any oral or written comments from the SEC
with respect to any Public Report filed prior to the Closing Date, Artistry
shall promptly notify the Artistry Controlling Stockholders and the Artistry
Controlling Stockholders shall reasonably cooperate with Artistry in responding
to any such oral or written comments.
 
 

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
INDEMNIFICATION
 
Section 8.1 Survival of Provisions.  The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the eighteen-month anniversary of the Closing Date (the “Survival
Period”).  The right to indemnification, payment of damages or other remedy
based on such representations, warranties, covenants, and obligations will not
be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement, with respect to the accuracy or
inaccuracy of or compliance with, any such representation, warranty, covenant,
or obligation.  The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
damages, or other remedy based on such representations, warranties, covenants,
and obligations.
 
Section 8.2 Indemnification.
 
a. Indemnification Obligations in favor of the Controlling Stockholders of
Artistry. Notwithstanding the limitation set forth in Section 8.1, from and
after the Closing Date until the expiration of the Survival Period,  YOD and the
YOD Members shall reimburse and hold harmless the Artistry Controlling
Stockholders (each such person and his heirs, executors, administrators, agents,
successors and assigns is referred to herein as a “Artistry Indemnified Party”)
against and in respect of any and all damages, losses, settlement payments, in
respect of deficiencies, liabilities, costs, expenses and claims suffered,
sustained, incurred or required to be paid by any Artistry Indemnified Party,
and any and all actions, suits, claims, or legal, administrative, arbitration,
governmental or other procedures or investigation against any Artistry
Indemnified Party, which arises or results from a third-party claim brought
against a Artistry Indemnified Party to the extent based on a breach of the
representations and warranties with respect to the business, operations or
assets of YOD.  All claims of Artistry pursuant to this Section 8.2 shall be
brought by the Artistry Controlling Stockholders on behalf of Artistry and those
Persons who were stockholders of Artistry immediately prior to the Closing Date.
 
b. Indemnification in favor of YOD and the YOD Members.  Notwithstanding the
limitations set forth in Section 8.1 and in the last sentence of this Section
8.2(b), from and after the Closing Date until the expiration of the Survival
Period, the Artistry Controlling Stockholders will, severally and not jointly,
indemnify and hold harmless YOD, the YOD Members, and their respective officers,
directors, agents, attorneys and employees, and each person, if any, who
controls or may “control” (within the meaning  of the Securities Act) any of the
forgoing persons or entities (hereinafter referred to individually as a “YOD
Indemnified Person”) from and against any and all losses, costs, damages,
liabilities and expenses arising from claims, demands, actions, causes of
action, including, without limitation, legal fees, (collectively, “Damages”)
arising out of any (i) any breach of representation or warranty made by Artistry
or the Artistry Controlling Stockholders in this Agreement, and in any
certificate delivered by Artistry or the Artistry Controlling Stockholders
pursuant to this Agreement, (ii) any breach by Artistry or the Artistry
Controlling Stockholders of any covenant, obligation or other agreement made by
Artistry or the Artistry Controlling Stockholders in this Agreement, and (iii) a
third-party claim based on any acts or omissions by Artistry or the Artistry
Controlling Stockholders since July 10, 2007 through and including the Closing
Date. In no event shall any such indemnification payments exceed $100,000 in the
aggregate from all Artistry Controlling Stockholders.
 

--------------------------------------------------------------------------------


 
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
Section 9.1 Publicity.  No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law.  If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.
 
Section 9.2 Successors and Assigns.  This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.
 
Section 9.3 Fees and Expenses.  Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.
 
Section 9.4 Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the parties at
the following addresses:
 
If to Artistry or the Artistry Controlling Stockholders:
Artistry Publications, Inc.
6046 FM 2920 #113
Spring, Texas 77379
Attention:  Ms. Helen Schwartz
Tel. No.: 215-269-1596
Fax No.:
 
with copies, which shall not constitute notice, to:
Anslow & Jaclin LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attention: Gregg E. Jaclin, Esq.
Tel. No.: 732-409-1212
Fax No.: 732-577-1188
 
 

--------------------------------------------------------------------------------


 
If to YOD or the YOD Members:
Your Out Doors LLC.
1421 Champion Drive
Carrollton, TX 75006
Attention: G Ray Miller
Tel. No.: 214-649-0167
Fax No.:


 
with copies, which shall not constitute notice, to:
[    ]
[Address]
[City, State Zip Code]
Attention:
Tel. No.:
Fax No.:
 
or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America (or, in the case of the YOD Members or YOD, in the  United
States of America) and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.
 
Section 9.5 Entire Agreement.  This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith.  This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement.  No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.
 
Section 9.6 Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible so as to be valid and enforceable.
 

--------------------------------------------------------------------------------


 
 
Section 9.7 Titles and Headings.  The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.
 
Section 9.8 Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
Section 9.9 Convenience of Forum; Consent to Jurisdiction.  The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New Jersey
located in County of Essex, and/or the United States District Court located in
the State of New Jersey, in respect of any matter arising under this Agreement.
Service of process, notices and demands of such courts may be made upon any
party to this Agreement by personal service at any place where it may be found
or giving notice to such party as provided in Section 9.5.
 
Section 9.10 Enforcement of the Agreement.  The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
Section 9.11 Governing Law.  This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Delaware without giving
effect to the choice of law provisions thereof.
 
Section 9.12 Amendments and Waivers.  Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.
 
[REST OF PAGE DELIBERATELY LEFT BLANK]
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
YOUR OUT DOORS LLC.
 
By:     /s/ G. Ray Miller                           
                                                          
 
Name:    G. Ray Miller                            
                                                        
 
Title:      Managing Member                  
                                                    
 
YOD MEMBERS
 
By:     G. Ray Miller                                              
 
 
By:      _________________________ 
 
 
By:      _________________________ 
 
 
ARTISTRY PUBLICATIONS, INC.
 
By:     /s/ Helen Schwartz                                               
                                                        
 
Name:    Helen Schwartz                             
 
Title:      CEO                                                      
 
CONTROLLING STOCKHOLDERS
 
By: /s/ Helen Schwartz                              
HELEN SCHWARTZ
 
 

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
Artistry Controlling Stockholders
 
HELEN SCHWARTZ
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
DEFINITION OF “ACCREDITED INVESTOR”
 
The term “accredited investor” means:
 
□  
A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934; an insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 (the
“Investment Company Act”) or a business development company as defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees, if such plan has total assets in excess of US $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (“ERISA”), if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of US $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.

 
□  
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 
□  
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of US $5,000,000.

 
□  
A director or executive officer of YOD.

 
□  
A natural person whose individual net worth or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds US $1,000,000.

 
□  
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 
□  
A trust, with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a person who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment).

 
□  
Any entity in which all of the equity owners are accredited investors

 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
ACCREDITED INVESTOR REPRESENTATIONS
 
YOD Members further represents and warrants to Artistry as follows:
 
1.  
Such person or entity qualifies as an Accredited Investor on the basis set forth
on Exhibit A to this Agreement.

 
2.  
Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
Shareholder’s interests in connection with the transactions contemplated by this
Agreement.

 
3.  
Such person or entity has consulted, to the extent that it has deemed necessary,
with its tax, legal, accounting and financial advisors concerning its investment
in Artistry Shares.

 
4.  
Such person or entity understands the various risks of an investment in Artistry
Shares and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in
Artistry Shares.

 
5.  
Such person or entity has had access to Artistry’s publicly filed reports with
the SEC.

 
6.  
Such person or entity has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding
Artistry that such person or entity has requested and all such public
information is sufficient for such person or entity to evaluate the risks of
investing in Artistry Shares.

 
7.  
Such person or entity has been afforded the opportunity to ask questions of and
receive answers concerning Artistry and the terms and conditions of the issuance
of Artistry Shares.

 
8.  
Such person or entity is not relying on any representations and warranties
concerning Artistry made by Artistry or any officer, employee or agent of
Artistry, other than those contained in this Agreement.

 
9.  
Such person or entity is acquiring Artistry Shares for such person’s or
entity’s, as the case may be, own account, for investment and not for
distribution or resale to others.

 
10.  
Such person or entity will not sell or otherwise transfer Artistry Shares,
unless either (a) the transfer of such securities is registered under the
Securities Act or (b) an exemption from registration of such securities is
available.

 
11.  
Such person or entity understands and acknowledges that Artistry is under no
obligation to register Artistry Shares for sale under the Securities Act.

 
12.  
Such person or entity consents to the placement of a legend on any certificate
or other document evidencing Artistry Shares substantially in the form set forth
in Section 4.5(a).

 
 

--------------------------------------------------------------------------------


 
 
13.  
Such person or entity represents that the address furnished on its signature
page to this Agreement is the principal residence if he is an individual or its
principal business address if it is a corporation or other entity.

 
14.  
Such person or entity understands and acknowledges that Artistry Shares have not
been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning Artistry that has been
supplied to such person or entity and that any representation to the contrary is
a criminal offense.

 
15.  
Such person or entity acknowledges that the representations, warranties and
agreements made by such person or entity herein shall survive the execution and
delivery of this Agreement and the purchase of Artistry Shares.

 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT C
 
FORM OF OPINION OF COUNSEL TO ARTISTRY
 
1.  
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.  The Company has full
corporate power and authority to own, lease and operate its properties and to
carry on its business in the places and in the manner currently conducted.

 
2.  
The Company has the requisite corporate power and authority to execute, deliver
and perform the Share Exchange Agreement.  The execution, delivery and
performance of the Share Exchange Agreement has been duly authorized by all
necessary corporate action on the part of the Company.

 
3.  
The Share Exchange Agreement has been duly executed and delivered by the Company
Controlling Stockholders and the Company (to the extent they are party thereto),
and constitutes the legal, valid and binding obligation of each of the Company
Controlling Stockholders and the Company, enforceable in accordance with its
terms, except to the extent that their enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and to general
equitable principles.

 
4.  
Execution and delivery by the Company Controlling Stockholders and the Company
of, and performance of their agreements in, the Share Exchange Agreement does
not (i) violate any law, statute, rule, regulation or  court order applicable to
the Company Controlling Stockholders and/or the Company and known to us,
(ii)  breach, result in a default or loss of rights under, result in the
creation of a right of termination, acceleration or modification under, or
result in the creation of, or the right to create, any security interest in or
lien on any assets of the Company pursuant to any agreements known to us to
which the Company is a party or by which it or its assets is bound, or (iii)
violate, conflict with, result in a breach of any terms or provisions of, or
constitute a default under, the Company’s Certificate of Incorporation or
Bylaws.

 
5.  
No consent, approval, authorization, order or action of, filing with or notice
or payment to any regulatory agency or authority of the State of Nevada or the
United States Federal Government is required to be obtained or made by the
Company Controlling Stockholders or the Company for the Company Controlling
Stockholders or the Company to perform their obligations under the Share
Exchange Agreement and consummate the transactions contemplated thereunder,
except for such as have been obtained or made, other than any filings required
to comply with any applicable federal and state securities laws.

 
 

--------------------------------------------------------------------------------


 
 
6.  
Based solely upon a review of the Company’s stock records, the authorized
capital stock of the Company consists of 120,000,000 shares: 100,000,000 shares
are authorized as Common Stock, of which 12,200,000 shares are issued and
outstanding immediately prior to the consummation of the transactions
contemplated under the Share Exchange Agreement, and 20,000,000 shares are
authorized as preferred stock, of which no shares are issued and outstanding.
Based solely upon a representation from the Company and/or the Company
Controlling Stockholders, we believe that all issued and outstanding shares of
Common Stock have been duly authorized and validly issued, are fully paid and
nonassessable and have not been issued in violation of any preemptive right of
stockholders.  Except as described in the Share Exchange Agreement or the
exhibits thereto, to our knowledge there are no options, warrants, or other
rights or agreements of any kind for the purchase or acquisition from, or the
issuance or sale by, the Company of any shares of such authorized capital stock,
nor any outstanding securities or debt of any kind that is convertible into or
exchangeable for any shares of such authorized capital stock.

 
7.  
Based in part upon the representations of the Company Controlling Stockholders
contained in the Share Exchange Agreement, and the representations of the YOD
Members that either (i) the YOD Members is an “accredited investor” as such term
is defined in Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”) or (ii) if the parties are relying on the
exemption from registration provided pursuant to Regulation S promulgated under
the Securities Act (“Regulation S”), that the YOD Members will comply with all
of the requirements of Regulation S, the issuance of the Shares in accordance
with the Share Exchange Agreement will be exempt from registration under the
Securities Act.  The Shares which are being issued on the date hereof to the YOD
Members, pursuant to the Share Exchange Agreement, have been duly authorized and
validly issued and are fully paid and nonassessable and free of preemptive or
similar rights contained in the Company’s Certificate of Incorporation or Bylaws
or in any agreement to which the Company is a party.

 
8.  
To our knowledge, there are no current claims, actions, suits, investigations or
proceedings, or any pending or threatened claim, action, suit, investigation or
proceeding against the Company before any court, arbitrator or governmental
authority which, if determined adversely to the Company would have a material
adverse effect on the ability of the Company to perform its obligations under
the Share Exchange Agreement.

 

